Exhibit 10.2

 

OMNIBUS AMENDMENT TO

 

EXECUTIVE EMPLOYMENT AGREEMENTS

 

THIS OMNIBUS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENTS (the “Amendment”), is
made effective this 6th day of January 2017 (the “Amendment Effective Date”), by
and between EACH INDIVIDUAL LISTED ON THE SIGNATURE PAGE hereto (individually,
an “Executive” and, collectively, the “Executives”),  and TREVENA, INC., a
Delaware corporation (the “Company”).  Company and the Executives collectively
are referred to as the “Parties.”

 

BACKGROUND

 

WHEREAS, Executives Roberto Cuca, Michael Lark, David Soergel and John M.
Limongelli, are each a party to certain Executive Employment Agreements with the
Company dated January 31, 2014, January 31, 2014, January 31, 2014 and May 12,
2014, respectively, (each as amended by that Omnibus Amendment to Executive
Employment Agreements dated May 4, 2015) and Executives Carrie L. Bourdow and
Yacoub Habib are each a party to certain Executive Employment Agreements dated
March 24, 2015 and July 9, 2015 (as amended January 6, 2016), respectively
(each, an “Employment Agreement”); and

 

WHEREAS, the Company and each Executive desire to amend his or her respective
Employment Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Company and each
Executive with respect to his or her Employment Agreement hereto agree as
follows:

 

(1)           Terms not otherwise defined herein shall have the meanings
ascribed to them in each Employment Agreement.

 

(2)           The following sections of each Employment Agreement hereby are
deleted in their entirety and replaced with the following:

 

7.(a)(i)                    an amount equal to twelve (12) months of Executive’s
annualized Base Salary in effect at the time of termination, payable in equal
installments on the Company’s regularly scheduled payroll dates beginning with
the first payroll date following the effective date of the Release and Waiver;

 

7.(a)(iii)                  if Executive timely elects continued coverage under
COBRA for Executive and Executive’s covered dependents under the Company’s group
health plans following such termination of employment, the Company will pay the
COBRA premiums necessary to continue Executive’s health insurance coverage in
effect for Executive and Executive’s eligible dependents on the termination
date, as and when due to the insurance carrier or COBRA administrator (as
applicable), until the earliest of (A) twelve (12) months from the effective
date of

 

--------------------------------------------------------------------------------


 

such termination, (B) the expiration of Executive’s eligibility for the
continuation coverage under COBRA, or (C) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (such period from the termination date
through the earliest of (A) through (C), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive on the last day of each remaining month
of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;

 

7.(b)(i)                    an amount equal to fifteen (15) months of
Executive’s annualized Base Salary in effect at the time of termination, payable
in equal installments on the Company’s regularly scheduled payroll dates
beginning with the first payroll date following the effective date of the
Release and Waiver;

 

7.(b)(iii)                  an amount equal to fifteen (15) months of
Executive’s annual Target Bonus in effect at the time of termination, payable in
equal installments on the Company’s regularly scheduled payroll dates beginning
with the first payroll date following the effective date of the Release and
Waiver;

 

7.(b)(iv)                  if Executive timely elects continued coverage under
COBRA for Executive and Executive’s covered dependents under the Company’s group
health plans following such termination of employment, the Company will pay the
COBRA premiums necessary to continue Executive’s health insurance coverage in
effect for Executive and Executive’s eligible dependents on the termination
date, as and when due to the insurance carrier or COBRA administrator (as
applicable), until the earliest of (A) fifteen (15) months from the effective
date of such termination, (B) the expiration of Executive’s eligibility for the
continuation coverage under COBRA, or (C) the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment (such period from the termination date
through the earliest of (A) through (C), the “COBRA Payment Period”).
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Code or any
statute or regulation of similar effect (including but not limited to the 2010
Patient Protection and Affordable Care Act, as amended by the 2010 Health Care
and Education Reconciliation Act), then in lieu of providing the COBRA premiums,
the Company will instead pay Executive on the last day of each remaining month

 

--------------------------------------------------------------------------------


 

of the COBRA Payment Period, a fully taxable cash payment equal to the COBRA
premiums for that month, subject to applicable tax withholdings (such amount,
the “Special Severance Payment”), for the remainder of the COBRA Payment Period;
and

 

9.(c)                        Good Reason.  For purposes of this Agreement, a
resignation for “Good Reason” is defined as the resignation by Executive within
thirty (30) days following the end of the Cure Period (defined below), if any of
the following events occur without Executive’s express written consent:  (i) the
Company reduces the amount of the Base Salary, other than pursuant to a
reduction that also is applied to substantially all other executives of the
Company, (ii) the Company fails to pay the Base Salary or other benefits
required to be provided by the Company hereunder, (iii) the Company materially
reduces Executive’s core functions, duties or responsibilities in a manner that
constitutes a demotion, or (iv) any change of Executive’s principal office
location to a location more than thirty (30) miles from the Company’s office at
1018 West 8th Avenue, King of Prussia, PA; provided, however, that Executive
must provide written notice to the Company of the condition that could
constitute “Good Reason” within thirty (30) days of the initial existence of
such condition and such condition must not have been remedied by the Company
within thirty (30) days of such written notice (the “Cure Period”).

 

(3)           The Parties agree to execute such further instruments and to take
such further action as may be reasonably necessary to carry out the intent of
this Amendment.

 

(4)           This Amendment together with each respective Employment Agreement
constitute the complete agreement of the Company and each Executive hereto with
respect to the subject matters referred to herein and supersedes all prior or
contemporaneous negotiations, promises, covenants, agreements or representations
of every nature whatsoever with respect thereto.  This Amendment cannot be
amended, modified or supplemented with respect to any Executive except by an
instrument in writing executed by the Company and such Executive.

 

(5)           The terms of this Amendment shall be binding upon, and shall inure
to the benefit of the Executives, the Company and their respective successors
and assigns.   Except as provided in this Amendment, all other terms and
conditions contained in each Employment Agreement shall remain unchanged and in
full force and effect.

 

(6)           This Amendment may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.  Each Executive is executing this
Amendment with respect to his respective Employment Agreement only and not with
respect to any other Executive’s Employment Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has executed this Amendment, in the case of the
Company by its duly authorized officer, as of the Amendment Effective Date.

 

COMPANY:

 

 

 

TREVENA, INC.

 

 

 

 

 

 

By:

/s/ Maxine Gowen

 

 

Name: Maxine Gowen

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

EXECUTIVES:

 

 

 

 

 

/s/ Carrie L. Bourdow

 

Carrie L. Bourdow

 

 

 

 

 

/s/ Roberto Cuca

 

Roberto Cuca

 

 

 

 

 

/s/ Yacoub Habib

 

Yacoub Habib

 

 

 

 

 

/s/ Michael Lark

 

Michael Lark

 

 

 

 

 

/s/ John M. Limongelli

 

John M. Limongelli

 

 

 

 

 

/s/ David Soergel

 

David Soergel

 

 

--------------------------------------------------------------------------------